Citation Nr: 0935187	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-36 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for arthritis secondary 
to a back disability.  

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
bipolar disorder, his petition to reopen his previously 
denied claim for service connection for a back disability, 
and his claim for service connection for arthritis, as 
secondary to a back disability. 

In June 2009, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

When this case was before the Board in February 2009, it was 
remanded for a Board hearing.  It is now before the Board for 
further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's July 2007 claim, the Veteran reported that 
he has been treated at James J. Howard VA Community Clinic in 
Brick, New Jersey and East Orange VA Medical Center.  During 
the Veteran's June 2009 hearing, the Veteran also reported 
that he was treated by the VA since 1994 for his mental 
disorder.  Only treatment records from the East Orange VA 
Medical Center for December 1999, July 2007, and August 2007 
have been obtained.  VA has a duty to obtain all pertinent VA 
treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  Before the Veteran's claims can be adjudicated, 
all pertinent treatment records must be obtained.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence 
that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

The Veteran's private treatment records show a current 
diagnosis for bipolar disorder.  In addition, the Veteran 
claims that he has had symptoms of bipolar disorder since 
service and that he was misdiagnosed during service.  The 
Board finds that an examination is needed to determine 
whether the Veteran's bipolar disorder is related to the 
Veteran's military service.

During the hearing, the Veteran testified that he was 
diagnosed with arthritis by a private chiropractor.  While 
the claim is in remand status, the RO should obtain consent 
and the chiropractor's information from the Veteran in order 
to attempt to get treatment records from chiropractor, S.M.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
treatment records since 1994, including 
records from the VA Medical Center and 
the James J. Howard VA Community Clinic.

2.  The RO/AMC should obtain consent from 
the Veteran to attempt to get treatment 
records from the Veteran's private 
chiropractor, S.M.

3.  The Veteran must be afforded a VA 
psychiatric examination, with a 
psychologist or psychiatrist, to 
determine the nature and etiology of the 
claimed bipolar disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file, including the Veteran's 
service treatment records, in conjunction 
with the examination.

All tests and studies deemed necessary by 
the examiner should be performed, and a 
multi-axis diagnosis and Global 
Assessment of Functioning (GAF) score 
should be assigned.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide a diagnosis.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service. 

The examiner must provide a complete 
rationale for the opinion.

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before 
returning the case to the Board, if 
otherwise in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




